Citation Nr: 0837548	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-20 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.  He died on June [redacted], 2003.  The appellant is the 
veteran's mother. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the veteran's death. 

In June 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further development.  
After completion of the requested development, the AMC has 
returned the case to the Board for appellate review.

The June 2007 Remand requested that the RO adjudicate the 
matter of service connection for diabetes mellitus for 
accrued benefits purposes.  The appellant was told that to 
perfect an appeal of this matter, she needed to file a timely 
substantive appeal to the Board.  Following an August 2008 
supplemental statement of the case addressing this matter, 
the appellant did not perfect an appeal and that matter is 
not currently before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a) (2).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision indicating that 
38 U.S.C.A. § 5103(a) notice for a Dependency and Indemnity 
Compensation (DIC) case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The appellant has not received the type of notice 
contemplated in Hupp.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative, if any, a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) which contains the 
following: (1) a statement of the 
conditions for which the veteran was 
service-connected at the time of his 
death (residuals of an appendectomy, 
rated noncompensably disabling); (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected in accordance with 
Hupp, supra.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the appellant and 
her representative, if any, must be 
provided a supplemental statement of the 
case.  The appellant must then be given 
an appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
